On Rshbaring. McCurroch, J. The decision is vigorously assailed on the ground that we were mistaken in holding that the unsurveyed land between the meandered line and true shore line of this lake was not patented by the United States to the State 'of Arkansas. Courts take cognizance judicially of the general system of government surveys, and accordingly we know that lands ate surveyed and platted into sections and parts of sections and into fractional where they abut on streams or other bodies of water. The record in this case contains a plat and the field notes of the governmental surveys of the land surrounding Walker’s Lake, and they confirm the facts of which we are already judicially cognizant. Bittle v. Stuart, 34 Ark. 224; 7 Enc. Ev. pp. 987, 988; Webb v. Mullins, 78 Ala. 111; Ledbetter v. Borland, 128 Ala. 418; Peck v. Sims, 120 Ind. 345 ; Muse v. Richards, 70 Miss. 581; Standford v. Bailey (Ga.) 50 S. E. 161. Description of lands, according to terminology employed in the system of governmental surveys and plats of lands, is necessarily a reference to the plats of those surveys; for those terms are meaningless unless so considered with reference to the surveys and plats. There is nothing known of townships, sections and part of sections of lands except such as are described in the plats of the government surveys. Therefore, giving the word “township,” used in the stipulation of facts, the meaning which we must attribute to the parties who employed the term, it has reference to the townships surveyed and platted by the government surveyors, and means the townships according to the. surveys and plats. A conveyance of the township “according to plat of the surveys” does not include lands which do not appear on the plat of the surveys. We do not mean to hold that the unsurveyed land could not have been selected as swamp lands and patented to the State by the use of proper descriptive terms in the patent; but this was not accomplished by reference to townships, sections or parts thereof according to the plat of the surveys, when the unsurveyed land did not appear on the plats at all. The plats showed it to be water and not land. We are convinced, also, that, eveñ if we discard the technical meaning of the word “township,” the language of the stipulation is susceptible of no other reasonable construction than that only the surveyed land appearing on the plat of the public survey was meant to be covered by the agreement. It is evident that the parties meant only the surveyed lands appearing on the plat, leaving all questions as to the character of the unsurveyed territory .and title .thereto open to further proof and adjudication. We find nothing to indicate that appellees’ counsel meant to concede that, if the locus in quo should he found to have been land and and not lake-bed at the time of the survey in 1847, it was included in the patents from the United States to the State of Arkansas and belonged to appellant. In this respect the stipulation deals only with the surveyed land. It reads that “all of the surveyed lands in the vicinity and locality * * * were, in September, 1850, swamp and overflowed lands and passed to the State of Arkansas under the grant of-the United States of date September 28, 1850, and that the townships including Walker’s Lake, as meandered on the map, were included by the Secretary of the Interior of the United States government in the list of lands prepared by him and forwarded by him .to the Governor of Arkansas, showing the lands which passed,to the State under the grant of 1850, and that said lands embraced in said list were subsequently covered by patents fom the government of the United States.” Now, as it was only stipulated that the surveyed lands passed to the State as swamp and overflowed lands under the act of Congress, it would be unreasonable, in the absence of a clear expression, to construe the meaning of the stipulation to be that the unsurveyed lands were patented by the United States to the State. We therefore think that we were correct in saying that “the legal effect of the patents to the State of the fractional sections and parts of sections surrounding the meandered lines of the lake, according to the official plats of the public survey, was to convey all riparian rights and by virtue thereof to vest prima facie title to the bed of the lake, as shown on the plats, from meandered shore line to center,” and that “if title to the lands in controversy has not passed out of the United States to the State, and its grantees in that way, it has never passed at all.” We have not been unmindful of the earnest reliance of counsel upon the case of Kean v. Calumet Canal & Improvement Co., 190 U. S. 452, but we do not think that the case supports their contention. On the contrary, we think that the views already expressed are in conformity with the conclusions reached in that case. The facts there were that the land in controversy at the time of the survey made by the Government, as well as at the time of the issuance of the patent to the State, was the bed of a non-navigable lake duly meandered by the survey and situated within the bounds of the section of land patented. The court held that the title to the bed of the lake passed to the State under the patent, and in turn to the State’s grantee under its patent, basing that conclusion upon the decisions in Hardin v. Jordan, 140 U. S. 371, and Mitchell v. Smale, 140 U. S. 406. It is apparent, therefore, that the court based its conclusion as to the passage of title under the patent upon the fact that the title passed as a riparian right or as an appurtenant to the surveyed land which was conveyed. This is apparent when we consider the language used by the court in the two former cases. In Hardin v. Jordan, supra, Mr. Justice Bradley, speaking for the court, said: “It has never been held that the lands under water, in front of such grants, are reserved to the United States, or that they can be afterwards granted out to other persons, to the injury of the original grantees. The attempt to make such grants is calculated to render titles uncertain, and to derogate from the value of natural boundaries, like streams and bodies of waters.” In Mitchell v. Smale, supra, the same learned justice, speaking for the court, said: “Our general views with regard to the effect of patents granted for lands around the margin of a non-. navigable lake, and shown by the plat referred 'to therein to bind on the lake, were expressed in the preceding case of Hardin v. Iordan, and need not be repeated here. We think it a great hardship, and one not. to be endured, for the government officers to make new surveys and grants of the beds of such lakes after selling and granting the lands bordering thereon, or represented so to be. It is nothing more nor less than taking from the first grantee a most valuable, and often the most valuable part of his grant.” It therefore appears from the above quotations that the court held that the title to the bed of the lake passed because of the riparian or appurtenant rights, for it was not surveyed out as land, and was not described on the plat as land. In other words, it was conveyed as lake-bed and not as land. And so it is in the present" case. If the title to the unsurveyed land in controversy passed at all from the general government to the State under the patents, it passed by virtue of riparian rights, for it was designated on the plats as water, not land; and if the title did pass in that way, the State’s title in like manner passed to its vendees. Counsel for the Board of Directors of St. Bran.cis Levee District has filed a brief, as amicus curiae, calling attention to the fact that the rights of the district in unsurveyed lands claimed to have been donated by the act qf 1893 (Acts 1893, p. 172) should not be prejudiced 'by a decision that the compromise between the State and United States affected its right to lands donated prior to the compromise. The district not being a party in the case, its rights cannot be adjudicated herein. The compromise is referred to in the opinion merely to call attention to the fact that the State has thereby released her claim to all unpatented swamp lands, and can not now make selections of swamp land and call for patents for the purpose of correcting mistakes in surveys. If the State did not obtain title under the patents, it is now too late for her to procure title. Appellant claims title as vendee of the levee district, but, conceding (though not deciding) that the donation act of 1893 could be operative as a grant of the State’s equitable claim or title to unpatented swamp lands, and that the State could not thereafter release the claim to the general government, yet the right is not conferred upon appellee to question the accuracy of the original survey, and disturb the prima facie title of a prior .patentee of the adjoining land. It may be that the donation act of 1893 conveyed to the levee district the State’s equitable title under the Swamp Land Grant of 1850 to unsurveyed lands situated, for instance, like those in the case of Chapman & Dewey Land Co. v. Bigelow, supra, the prima facie title to which had not been created by patent, and that the State could not, subsequent to the donation to the levee district, release the claim to the general government. But we are not required, by the facts of this case, to decide that question. After a very careful re-examination of the case, bearing in mind the importance and magnitude of the questions and interests involved, we are of the opinion that we reached the correct conclusion on the former hearing. The petition for reconsideration is therefore denied.